Case 1:20-cv-03747-NRN Document 109-1 Filed 06/09/21 USDC Colorado Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-3747-NRN

KEVIN O’ROURKE,
NATHANIEL L. CARTER,
LORI CUTUNILLI,
LARRY D. COOK,
ALVIN CRISWELL,
KESHA CRENSHAW,
NEIL YARBROUGH and
AMIE TRAPP,

        Plaintiffs,

v.

DOMINION VOTING SYSTEMS, INC., a Delaware corporation,
FACEBOOK, INC., a Delaware corporation,
CENTER FOR TECH AND CIVIC LIFE, an Illinois non-profit organization,
MARK E. ZUCKERBERG, individually,
PRISCILLA CHAN, individually,
BRIAN KEMP, individually,
BRAD RAFFENSPERGER, individually,
GRETCHEN WHITMER, individually,
JOCELYN BENSON, individually,
TOM WOLF, individually,
TONY EVERS, individually,
ANN S. JACOBS, individually,
MARK L. THOMSEN, individually,
MARGE BOSTELMAN, individually,
JULIE M. GLANCEY, individually,
DEAN KNUDSON, individually,
ROBERT F. SPINDELL, JR., individually, and
DOES1-10,000,

      Defendants.
______________________________________________________________________________

     DEFENDANTS GOVERNOR GRETCHEN WHITMER AND SECRETARY OF STATE
                 JOCELYN BENSON’S MOTION FOR SANCTIONS

                                    EXHIBIT LIST

A. Email from Plaintiffs’ counsel
Case 1:20-cv-03747-NRN Document 109-1 Filed 06/09/21 USDC Colorado Page 2 of 3




                             EXHIBIT A
Case 1:20-cv-03747-NRN Document 109-1 Filed 06/09/21 USDC Colorado Page 3 of 3



  From:           Ernie Walker
  To:             Meingast, Heather (AG); Albro, Lisa (AG); Richards, Margaret (AG); St Onge, Nancy (AG)
  Cc:             gary
  Subject:        O"Rourke v. Dominion Voting Systems - Voluntary dismissal
  Date:           Friday, April 16, 2021 10:55:47 AM



             CAUTION: This is an External email. Please send suspicious emails to
                                  abuse@michigan.gov



  Counsel:

  After consideration of the jurisdiction issues in this matter, Plaintiffs have decided to pursue
  voluntary dismissal of Ms. Gretchen Whitmer and Ms. Jocelyn Benson pursuant to Rule 41.
  Please advise of your position, and we will include with our motion, which we intend to file
  no later than Monday, April 19.

  Thank you,
  Ernest Walker
